TURSI, Judge,
concurring in part and dissenting in part.
I concur as to Parts II and III of the majority opinion, but respectfully dissent from Part I.
The majority misreads Stroup v. People, 656 P.2d 680 (Colo.1982). In Stroup, the court held: “The plain language of the ‘serious bodily injury’ and ‘bodily injury’ definitions focuses on the injury the victim actually suffered rather than the risk to the victim posed by the defendant’s conduct.” (emphasis supplied) When injury is caused by use of a deadly weapon it is the resultant severity of the injury inflicted which creates a rational basis for the escalated penalties imposed upon first degree assault over those imposed for second degree assault. See People v. Martinez, 189 Colo. 408, 540 P.2d 1091 (1975).
Here, although the evidence disclosed that generic liver lacerations generally involve a substantial risk of death, the specific injury actually suffered by the victim in this case did not involve any such risk. Rather, the injury actually sustained by the victim had healed itself prior to the exploratory surgery. Further, the People’s testimony, taken in its most favorable light, established an injury “that was neither critical nor life threatening.” Therefore, as a matter of law, the charge of first degree assault should have been dismissed.
Thus, in accordance with Stroup and the evidence in this case, I would reverse the conviction for first degree assault and remand the case to the trial court for imposition of sentence on guilty of second degree assault.